DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 6, 11 and 15 are objected to because of the following informalities:
Claim 1, line 3, “bear” should read - - bearing - -.
Claim 1, line 7, “the bearing units” should read - - the several bearing units - -.
Claim 2, lines 2 – 3, “at least one bearing unit” should read - - at least one of the several bearing units - -.
Claim 3, line 4, “the at least bearing unit” should read - - at least one of the several bearing units - -.
Clam 4, lines 2 – 3, “the at least one bearing unit” should read - - the at least one of the several bearing units - -.
Clam 5, lines 2 – 3, “the at least one bearing unit” should read - - the at least one of the several bearing units - -.
Clam 6, line 2, “the bearing unit” should read - - the at least one of the several bearing units - -.
Claim 11, “wherein a radial, axial or tapered bore is provided in the rotating ring open towards the adjacent bearing unit, in which bore the at least one pressure sensor is arranged” should read - - wherein the rotation ring is provided with a radial, axial or tapered bore that opens towards the at least one of radial, axial and tapered bearing units, the at least one pressure sensor is arranged in the radial, axial or tapered bore - -.
Claim 15, line 1, “a main bearing” should read - - the main bearing - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 – 8, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “the measurement arrangement is adapted to determine to determine measurement data for at least one bearing unit,” and the claim also recites “preferably for all bearing units” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 recites the limitation "the or each bearing unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 further recites “a support structure” that renders the claim indefinite, as it is not clear if the limitation sets for the new structure or further defines the “support structure” recited in the antecedent claim 5.
Claim 12, “one or two bores” in line 1, “two bores” in lines 1 – 2 and “one bore” in lines 2 and 3 are indefinite as it is not clear if the limitations set for new structure, or further define “a radial, axial or tapered bore” recited in the antecedent claim 11.
Claim 12 further recites the limitation “the bores” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim sets forth a method without particularly reciting steps that define the method. The recitations “for condition monitoring” and “for controlling a wind turbine based on the determined measurement data” merely state the results obtained.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 14 and 15, as best understood, are rejected under 35 U.S.C. 102a1 as being anticipated by Wadehn USPGPUB 20120068460.
Claims 1, 14 and 15,  Wadehn discloses a main bearing 28d (Fig. 10 and 15) for a wind turbine 10 (Fig. 1), comprising a stationary ring (bearing insert 42d) and a rotating ring (cylindrical section 182, which constitutes a circular object as defined by Merriam-Webster online dictionary) to be coupled to a rotor 16 (Fig. 2), whereby the main bearing is a fluid film (69d) bearing comprising several bearing units (thrust pads 192), wherein the several bear units are at least one of radial, axial and tapered bearing units, arranged at the stationary ring around the circumference on both sides of the rotating ring 182, for bearing the rotating ring, and further comprising a load measurement arrangement (load cell 320 and controller 300) for determining measurement data which are a measure for the load applied to or resting on at least one of the bearing units ([0106]).
Claim 2, Wadehn discloses the measurement arrangement being adapted to determine measurement data for at least one bearing unit and preferably for all bearing units ([0106]).  
Claim 3, Wadehn discloses the measurement arrangement as a direct measurement arrangement for measuring the data directly at the at least one bearing unit ([0106]), or that the measurement arrangement is an indirect measurement arrangement for measuring the data as indirect data remote of the at least bearing unit ([0106]).  
Claim 4, Wadehn (Fig. 15) discloses the direct measurement arrangement comprising at least one measurement device (load cells 320) being directly attached to the at least one bearing unit 192.
Claim 5, Wadehn discloses the measurement device being or comprising at least one strain gauge or one load cell 320, arranged at a support structure  (flange portion 192s; see annotated section view of Fig. 15) of the at least one bearing unit.


    PNG
    media_image1.png
    600
    600
    media_image1.png
    Greyscale


Claim 6, Wadehn discloses the or each bearing unit comprising a bearing pad 192 arranged at a support structure 192s by which the bearing unit is mounted to the stationary ring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Wadehn USPGPUB 20120068460 as applied to claim 6 above, and further in view of Guerenbourg et al. USPGPUB 20120099993.
Wadehn does not expressly disclose the bearing pad being coupled to the support structure by a ball joint with a ball head provided at the bearing pad and a ball socket provided at202003037 15 the support structure.
Guerenbourg teaches a known technique that is applicable to the device of Wadehn, namely, the technique of having bearing pads 2 (Fig. 3) coupled to a support structure (housing elements 33, 34 and 35) by a ball joint ([0022]) with a ball head provided at the bearing pad and a ball socket provided at the support structure.
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique (bearing pads coupled to a support structure by a ball joint with a ball head provided at the bearing pad and a ball socket provide at the support structure) taught by Guerenbourg to the bearing pads and support structure of Wadehn would have yielded the predictable results and resulted in an improved coupling, namely, a coupling that enables tilting movement of the bearing pads in order to accommodate for shaft deflections.
Accordingly, the modification of Guerenbourg the strain gauge or the load cell being mounted to a bottom side of the support structure adjacent to the ball socket.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wadehn USPGPUB 20120068460.
Claim 9, Wadehn, in the embodiment shown in Fig. 10 and 15, does not expressly disclose the indirect measurement arrangement comprising at least one measurement device attached to the rotating ring.  Wadehn discloses a direct measurement arrangement ([0106]).
However, Wadehn, in the embodiment shown in Fig. 16, discloses an indirect measurement arrangement comprising at least one measurement device (sensor or pressure transducer 322) attached to rotation ring 42, that can be used as an alternative measurement arrangement for monitoring load on shaft 26a ([0107] and [0111]).
Thus, it would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an indirect measurement arrangement comprising at least one measurement device attached to the rotating ring, as taught by Wadehn, since it was a known alternative for monitoring shaft loads.
Claim 10, Wadehn discloses the measurement device 322 being or comprising at least one pressure sensor ([0108]) arranged and adapted for measuring the fluid pressure of a lubrication fluid present in a gap between the rotating ring and the bearing unit.



Allowable Subject Matter
Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656